Curia, per Wardlaw, J.
No grant having been adduced, evidence sufficient to authorise the presumption of one was necessary. For this purpose, sixteen years possession by a former occupant, from whom the plaintiff derived title, was shown, and nothing else. The proceedings for partition amounted to no more than an ordinary conveyance; they showed a claim, but did not imply any possession under it. Sixteen years possession has no artificial favor to raise a presumption, as twenty years might have, and as circumstantial evidence to induce belief, is, when unaccompanied by other circumstances, so wholly insufficient, that a verdict founded upon it, as the only ground of presumption, must have been *77set aside. It was therefore unnecessary to submit to the jury the evidence that was adduced, and the order for non-suit-v was properly granted in the first instance.
If in his discretion the Circuit Judge had indulged the plaintiff in his desire to offer further evidence, after an opinion in favor of a motion for non-suit had been intimated, this Court would hardly have interfered ; but as little is this Court inclined to interfere, when, with a just perception of his powers, the Circuit Judge has thought proper to refuse the indulgence. The defendant, by going to the jury without offering testimony, might have compelled the plaintiff to submit to a non-suit, as the only means (without unusual Indulgence from the bench) of avoiding a verdict against him : and when the distinct admonition given by the defendant’s counsel, the experience of the counsel on both sides, and the spirit in which the case was managed, are considered, it may well be conceived that the circumstances justified the mode in which the discretion of the Judge was exercised, and that no one can now appreciate, as on the trial he did, the force of those circumstances.
The motion is dismissed.
Evans, Frost & Withers, JJ., concurred.

motion refused.